Citation Nr: 1520474	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-39 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied an increased evaluation in excess of 20 percent for diabetes mellitus, type II.  The Veteran appeals for a higher evaluation.  

In a September 2010 correspondence, the Veteran withdrew his request for a Board hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, requires oral hypoglycemic agents and a restricted diet, but not regulation of activities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in a March 2010 letter.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in January 2010 and January 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's diabetes mellitus, type II, has been currently evaluated as 20 percent disabling, effective May 20, 2002, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

The Veteran contends that he is entitled to a higher evaluation for his diabetes mellitus, because he now has to take four oral medications to treat his diabetes where he had previously been able to maintain his blood sugar levels with just one medication, watching his diet and performing regular exercise.  He said that he had even lost a substantial amount of weight, but his diabetes kept progressing.  See May 2010 Notice of Disagreement and September 2010 VA Form 9.  

At a January 2010 VA examination, the VA examiner noted that the Veteran was prescribed four different daily oral medications, a restricted diet, and exercise.  The Veteran was not restricted in his ability to perform strenuous activities.  He had no side effects from the medication.  His blood sugar levels were under good control.  The Veteran had no history of diabetes related to hospitalization for episodes of hypoglycemia reaction or ketoacidosis.  No complications related to diabetes was reported or found.  Upon objective evaluation, the VA examiner found that the Veteran weighed 240 pounds, had a normal eye and skin examination, and no abnormal neurologic, cardiac, or extremity examination findings.  The Veteran's diabetes mellitus, type II, diagnosis was continued.  The VA examiner found that the Veteran's diabetes had no effect on his usual occupation or usual daily activities.  

At a January 2013 VA examination, the VA examiner noted that the Veteran managed his diabetes mellitus with a restricted diet, was prescribed four oral hypoglycemic medications, and did not require regulation of activities.  He went to his diabetic care provider less than two times a month.  He had no episodes of ketoacidosis or hypoglycemic reactions.  The Veteran also had no progressive unintentional weight loss or loss of strength attributable to his diabetes mellitus.  The VA examiner found no complications of his diabetes mellitus.  His diabetes mellitus had no impact on his ability to work.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a 40 percent evaluation.  The Veteran requires oral hypoglycemic medication and a restricted diet, but does not require regulation of his activities.  Although the Veteran argues that he has to take four times as many oral medications as he did when he was first diagnosed with diabetes mellitus, the rating criteria does not provide for higher evaluations based on the number of medications.  Rather, the rating criteria requires that the Veteran's activity have restrictions as a result of his diabetes to consider a higher evaluation and the evidence does not demonstrate that the Veteran's diabetes mellitus has reached that level of severity.  Therefore, the Board concludes that the Veteran's diabetes mellitus is no more than 20 percent disabling.  

The Board has considered whether the Veteran's diabetes mellitus, type II, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected diabetes mellitus, type II, requires daily oral hypoglycemic medication, a restricted diet, and exercise.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


